UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 29, 2011 TEUCRIUM COMMODITY TRUST (Exact name of registrant as specified in its charter) Delaware 001-34765 61-1604335 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 232 Hidden Lake Road, Building A Brattleboro, Vermont 05301 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (802) 257-1617 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communication pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events Please take note of the following update regarding the Teucrium Natural Gas Fund (NAGS). NOTICE: Teucrium Trading, LLC (the "Sponsor") has agreed to voluntarily cap the management fees and expenses of the Teucrium Natural Gas Fund effective August 1, 2011.Total fees and expenses to be paid by the Fund will be capped at 1.5% per annum of the daily net assets of the Fund. This cap may be terminated by the Sponsor at any time with 90 days’ notice. To view the full prospectus please visit: http://teucriumnagsfund.com. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TEUCRIUM COMMODITY TRUST By: Teucrium Trading, LLC, its sponsor Date:July 29, 2011 By: /s/ Dale Riker Name: Dale Riker Title: Principal Financial Officer
